Case 3:18-cv-01518-JLS-JLB Document 34-1 Filed 11/16/18 PageID.1303 Page 1 of 9



  1   MICHAEL A. JACOBS (CA SBN 111664)
      MJacobs@mofo.com
  2   ESTHER KIM CHANG (CA SBN 258024)
      EChang@mofo.com
  3   MORRISON & FOERSTER LLP
      425 Market Street
  4   San Francisco, California 94105-2482
      Telephone: 415.268.7000
  5   Facsimile: 415.268.7522
  6   DAVID A. MANSPEIZER (NY SBN 4867602)
      DManspeizer@mofo.com
  7   MORRISON & FOERSTER LLP
      250 West 55th Street
  8   New York, New York 10019-9601
      Telephone: 212.468.8000
  9   Facsimile: 212.468.7900
 10   ERIC M. ACKER (CA SBN 135805)
      EAcker@mofo.com
 11   MORRISON & FOERSTER LLP
      12531 High Bluff Drive Suite 100
 12   San Diego, California 92130-2040
      Telephone: 858.720.5100
 13   Facsimile: 858.720.5125
 14   Attorneys for Plaintiff
      GENENTECH, INC.
 15
 16                         UNITED STATES DISTRICT COURT
 17                       SOUTHERN DISTRICT OF CALIFORNIA
 18                                   SAN DIEGO DIVISION
 19
 20   GENENTECH, INC., a Delaware                Case No.   3:18-cv-01518-JLS-JLB
      corporation,
 21                                              GENENTECH, INC.’S
                         Plaintiff,              MEMORANDUM IN SUPPORT
 22                                              OF ITS EX PARTE MOTION FOR
             v.                                  LEAVE TO SEEK EXPEDITED
 23                                              VENUE DISCOVERY AND
      ELI LILLY AND COMPANY, an Indiana          EXTEND TIME TO RESPOND TO
 24   corporation,                               LILLY’S MOTIONS TO DISMISS
                                                 AND STRIKE (DKT. 30)
 25                      Defendant.
 26                                              DEMAND FOR JURY TRIAL
 27
 28

      sf-3948715
Case 3:18-cv-01518-JLS-JLB Document 34-1 Filed 11/16/18 PageID.1304 Page 2 of 9



  1   I.     INTRODUCTION
  2          This motion requests expedited discovery regarding Defendant Eli Lilly and
  3   Company’s (“Lilly”) motion to dismiss Genentech’s patent infringement action
  4   based on improper venue or, in the alternative, to transfer. (Dkt. 30-1 (“Mot.”).)
  5   Lilly seeks to avoid litigation in this district by asserting: (1) that its regular and
  6   established place of business and infringing activities in this district are insufficient
  7   to establish venue; and (2) even if venue is proper here, the relevant factors weigh
  8   in favor of transfer to Lilly’s home forum in the Southern District of Indiana. Lilly
  9   supports its motion with declarations about its operations and activities in this
 10   district and in Indiana. So that Genentech can test the veracity of Lilly’s evidence
 11   and create a complete record for the Court, Genentech asks that it be allowed to
 12   conduct targeted discovery before responding to Lilly’s motion. Lilly has refused
 13   to provide this discovery voluntarily (see Decl. of Esther Chang (“Chang Decl.”),
 14   filed herewith, ¶¶ 3-5, Ex. 1), and Genentech’s opposition is currently due on
 15   December 4. Accordingly, Genentech files this motion ex parte and requests that
 16   the Court grant Genentech leave to conduct discovery on an expedited basis before
 17   its opposition is due, as set forth in the attached discovery requests (see id.
 18   Exs. 2-5), and extend the briefing schedule on Lilly’s motion.
 19   II.    LILLY’S PRESENCE AND INFRINGING ACTIVITIES IN THIS
             DISTRICT
 20
             Genentech’s complaint alleges that Lilly infringes Genentech’s recently
 21
      issued patent by making, selling, and offering for sale Lilly’s Taltz drug product.
 22
      (Compl. ¶¶ 25-43.) 1 Genentech’s complaint details Lilly’s links to this district and
 23
      its infringing activities. (Id. ¶¶ 6-16.) The complaint highlights Lilly’s
 24
      infringement in this district, including by promoting, marketing, selling, and
 25
      offering to sell Taltz here. (Id. ¶¶ 7-8.) The complaint also describes Lilly’s
 26
 27          1
            References to Genentech’s complaint are to the Amended and Supplemental
      Complaint filed on October 17, 2018 (Dkt. 29) (“Compl.”).
 28
                                                         GENENTECH’S MPA ISO MFL RE EXPEDITED DISCOVERY
                                                  1
                                                                         Case No. 3:18-cv-01518-JLS-JLB
      sf-3948715
Case 3:18-cv-01518-JLS-JLB Document 34-1 Filed 11/16/18 PageID.1305 Page 3 of 9



  1   physical presence in this district, including its operation of the Lilly Biotechnology
  2   Center (“LBC”) in San Diego. (Id. ¶¶ 9-15.)
  3          Lilly’s motion acknowledges its substantial ties to this district. Lilly admits
  4   that it runs the LBC and currently employs about 230 people at this facility. (Decl.
  5   of Wolfgang Glaesner, Ph.D., Dkt. 30-4 (“Glaesner Decl.”) ¶¶ 6-8.) Lilly also
  6   acknowledges that the initial discovery and engineering of the antibody that led to
  7   Taltz was conducted in San Diego by Applied Molecular Evolution (“AME”),
  8   which Lilly acquired in 2004 (id. ¶ 11), and that research leading to patent
  9   applications filed in 2005 directed to Taltz’s active ingredient ixekizumab was
 10   conducted here as well (id. ¶ 10; see also Compl. ¶ 12). Two of those inventors are
 11   still employed at the LBC and reside in the district. (Compl. ¶ 12, Glaesner
 12   Decl. ¶ 16.)
 13          Taltz was first approved by the FDA in March 2016. It is marketed
 14   throughout the United States. (Glaesner Decl. ¶ 9; Decl. of Nancy Hale (Dkt. 30-3
 15   ¶ 4.) Lilly markets and sells Taltz in this district. (Id.) Lilly does not dispute that it
 16   “has purposefully directed infringing activities in this district, including promoting
 17   and marketing the use of, offering for sale, and selling Taltz.” (Compare Compl.
 18   ¶ 8, with Mot. at 6-8.) Nor does it dispute that it “employs sales representatives and
 19   advertises in this district for the purpose of promoting and marketing the use of
 20   Taltz to physicians and patients in this district.” (Id.) Lilly also sponsors ongoing
 21   clinical trials of ixekizumab in this district. (Mot. at 3.)
 22          Despite these admitted ties to and infringing activities in this district, Lilly
 23   contends that venue is improper, or, alternatively, that the case should be
 24   transferred to the Southern District of Indiana because it is a more convenient
 25   venue. (Id. at 6-17.)
 26
 27
 28
                                                        GENENTECH’S MPA ISO MFL RE EXPEDITED DISCOVERY
                                                  2                     Case No. 3:18-cv-01518-JLS-JLB
      sf-3948715
Case 3:18-cv-01518-JLS-JLB Document 34-1 Filed 11/16/18 PageID.1306 Page 4 of 9



  1   III.   THE DISCOVERY GENENTECH SEEKS IS FOCUSED AND
             RELEVANT TO THE ISSUES PRESENTED BY LILLY’S MOTION
  2
             Discovery on facts relevant to venue is proper, especially where “the
  3
      necessity of resolving such issues is created by the movant himself and the relevant
  4
      evidence is peculiarly within the movant’s possession.” Powerteq, LLC v. Moton,
  5
      No. C-15-2626 MMC, 2016 U.S. Dist. LEXIS 1896, at *7 (N.D. Cal. Jan. 7, 2016)
  6
      (citing Hayashi v. Red Wing Peat Corp., 396 F.2d 13, 14 (9th Cir. 1968)); see also
  7
      Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 n.13 (1978) (“[W]here
  8
      issues arise as to jurisdiction or venue, discovery is available to ascertain the facts
  9
      bearing on such issues.”).
 10
             Here, Lilly has put its ties to and infringing activities in this district at issue
 11
      by seeking dismissal or transfer. Butcher’s Union Local No. 498 v. SDC Inv., Inc.,
 12
      788 F.2d 535, 540 (9th Cir.1986) (holding that discovery should be granted in
 13
      advance of ruling on motion to dismiss “where a more satisfactory showing of the
 14
      facts [relating to jurisdiction] is necessary”). Lilly disputes that this district is the
 15
      proper venue by arguing that the LBC is unrelated to its infringing activities; that its
 16
      infringing activities in this district are minimal; and that the main infringing
 17
      conduct occurs in and the key witnesses reside in Indiana. Most of the relevant
 18
      facts supporting Lilly’s arguments are uniquely in its possession. These include:
 19
      (1) the physicians and patients to whom the infringing products have been
 20
      promoted or sold; (2) the number of sales representatives who promote Taltz and
 21
      the number of employees whose work relates to Taltz; (3) the nature of ongoing
 22
      activity at the LBC relating to Taltz, such as engineering and biological testing;
 23
      (4) the scope of the clinical trials occurring in this district; (5) promotional and
 24
      sales activities relating to Taltz; and (6) the amount of revenue generated by the
 25
      sale of Taltz. Genentech’s targeted discovery requests seek to elicit this
 26
      information. (See Chang Decl. Exs. 2-5.)
 27
             Lilly does not deny that the LBC is “a regular and established place of
 28
                                                         GENENTECH’S MPA ISO MFL RE EXPEDITED DISCOVERY
                                                   3                     Case No. 3:18-cv-01518-JLS-JLB
      sf-3948715
Case 3:18-cv-01518-JLS-JLB Document 34-1 Filed 11/16/18 PageID.1307 Page 5 of 9



  1   business” under the relevant venue provision, Section 1400(b). (Compl. ¶¶ 8-9;
  2   Mot. at 1; Glaesner Decl. ¶¶ 6-8.) Instead it argues that for proper venue,
  3   Genentech must establish a connection between infringing activity and the LBC.
  4   Although Genentech disagrees as a matter of law that any such nexus is required, it
  5   still should be permitted to test the veracity of Lilly’s claim that no such nexus
  6   exists. Genentech accordingly seeks discovery regarding:
  7                 The discovery and engineering in San Diego of the antibody that led to
  8                   Taltz (Chang Decl. Ex. 2 (Interrogatory Nos. 1-3); Ex. 3 (Document
  9                   Request Nos. 1-4); Ex. 4 (Request for Admission Nos. 4-5, 7); Ex. 5
 10                   (Rule 30(b)(6) Topics 1-3));
 11                 Taltz development work performed at the LBC (id. Ex. 2
 12                   (Interrogatory No. 3); Ex. 3 (Document Request Nos. 1-4); Ex. 5
 13                   (Rule 30(b)(6) Topics 3-4));
 14                 The number, identity, title, and job function of Lilly employees in this
 15                   district whose job responsibilities include activities relating to Taltz
 16                   (id. Ex. 2 (Interrogatory No. 8); Ex. 3 (Document Request No. 5));
 17                 The instances in which Lilly held seminars, meetings, presentations, or
 18                   other events pertaining to Taltz in this district (id. Ex. 2
 19                   (Interrogatory No. 5));
 20                 The instances in which Lilly sales representatives or other employees
 21                   performed work, attended seminars, meetings, presentations, or other
 22                   events pertaining to the sale, offer for sale, promotion, or marketing of
 23                   Taltz at the LBC (id. Ex. 2 (Interrogatory No. 6)); and
 24                 Clinical trial activity in this district relating to Taltz or ixekizumab (id.
 25                   Ex. 2 (Interrogatory No. 4); Ex. 5 (Rule 30(b)(6) Topic 5)).
 26   These requests are targeted at identifying connections between the LBC and Taltz
 27   or Lilly’s activities relating to Taltz in this district. This evidence is relevant to
 28   both Lilly’s position that venue does not exist here and that this case should be
                                                           GENENTECH’S MPA ISO MFL RE EXPEDITED DISCOVERY
                                                     4                     Case No. 3:18-cv-01518-JLS-JLB
      sf-3948715
Case 3:18-cv-01518-JLS-JLB Document 34-1 Filed 11/16/18 PageID.1308 Page 6 of 9



  1   transferred to Indiana.
  2          Moreover, to ascertain the scope Lilly’s infringing activity in this district,
  3   which Lilly minimizes (Mot. at 6-8), Interrogatory No. 7 seeks:
  4                 The number of physicians prescribing Taltz;
  5                 The number of patients prescribed Taltz;
  6                 The number of Taltz prescriptions filled;
  7                 The number of physicians to which Lilly or an authorized third party
                     details, markets, or otherwise promotes the use of Taltz;
  8
                    The number of Taltz sales representatives;
  9
                    Lilly’s Taltz marketing, promotional, and advertising expenditures;
 10
                    Revenue and profit derived from selling Taltz; and
 11
                    Payments to physicians and other healthcare providers in connection to
 12                  Taltz.
 13   (See Chang Decl. Ex. 2 (Interrogatory No. 7).) This interrogatory and other
 14   discovery requests seek information relating to the State of California, which is
 15   relevant to the transfer factors, and the United States as a whole, which provides a
 16   basis for comparison for the activity in this district and the state. Requests to admit
 17   1-4 similarly seek relevant discovery into Lilly’s infringing conduct, as do
 18   interrogatories 5 and 6 and Rule 30(b)(6) topic 6. (See id. Exs 2, 4-5.) At a
 19   minimum, this discovery is relevant to Lilly’s argument that the allegations of
 20   infringement in the district are insufficient. Discovery into Lilly’s infringing
 21   activities in the district is also relevant to the transfer factors—including
 22   convenience to the witnesses, access to evidence, and the local interest.
 23          Overall, Genentech seeks to serve:
 24                  Eight interrogatories;
 25                  Six document requests;
 26                  Nine requests for admission; and
 27                  A Rule 30(b)(6) deposition notice consisting of six topics.
 28
                                                         GENENTECH’S MPA ISO MFL RE EXPEDITED DISCOVERY
                                                   5                     Case No. 3:18-cv-01518-JLS-JLB
      sf-3948715
Case 3:18-cv-01518-JLS-JLB Document 34-1 Filed 11/16/18 PageID.1309 Page 7 of 9



  1   The scope of these discovery requests is consistent with what this Court has
  2   awarded in other cases involving venue disputes. See, e.g., Wi-Lan Inc. v. Lenovo,
  3   Inc., No. 17cv365-BEN-MDD, 2017 U.S. Dist. LEXIS 118104, at *2-3
  4   (S.D. Cal. July 17, 2017) (granting eight document requests, five interrogatories,
  5   and one personal deposition); Myhre v. Seventh-Day Adventist Church Reform
  6   Movement Am. Union Int'l Missionary Soc., 298 F.R.D. 633, 642-44
  7   (S.D. Cal. 2014) (granting five interrogatories, two personal depositions, and at
  8   least 10 document requests); Blair v. CBE Grp. Inc., No. 13-CV-134-MMA WVG,
  9   2013 WL 2029155, at *6 (S.D. Cal. May 13, 2013) (granting seven interrogatories,
 10   seven requests for admission, and five document requests); see also Kaia Foods,
 11   Inc. v. Bellafiore, 70 F. Supp. 3d 1178, 1183-1184 (N.D. Cal. 2014) (“[T]he scope
 12   of discovery concerning jurisdiction, venue and transfer is within the Court's
 13   discretion.”).
 14          Genentech requests that Lilly be required to respond to the discovery
 15   requests within 21 days of the Court’s Order and provide one or more Rule 30(b)(6)
 16   witnesses for deposition within the same time frame. In addition, so that Genentech
 17   may use the information learned through discovery in its opposition to Lilly’s
 18   motion, Genentech requests an extension of time to respond to Lilly’s motion,
 19   currently due December 4, 2018, until 21 days after the requested discovery is
 20   completed.
 21   IV.    CONCLUSION
 22          Lilly’s motion puts at issue its Taltz-related activities in this district.
 23   Naturally, Lilly would prefer to litigate this case in its home venue, where, by its
 24   own admission, it employs 10,050 people. (Glaesner Decl. ¶ 5.) Genentech chose
 25   this forum because it is neutral and more convenient. Genentech should be
 26   permitted to test Lilly’s self-serving declarations through discovery. Genentech
 27   asks that the Court grant this motion so that Genentech may do so.
 28
                                                         GENENTECH’S MPA ISO MFL RE EXPEDITED DISCOVERY
                                                   6                     Case No. 3:18-cv-01518-JLS-JLB
      sf-3948715
Case 3:18-cv-01518-JLS-JLB Document 34-1 Filed 11/16/18 PageID.1310 Page 8 of 9



  1   Dated: November 16, 2018           MORRISON & FOERSTER LLP
  2
  3                                      By: s/ Michael A. Jacobs
                                               MICHAEL A. JACOBS
  4
                                                Attorneys for Plaintiff
  5                                             GENENTECH, INC.
  6                                             Email: MJacobs@mofo.com
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  GENENTECH’S MPA ISO MFL RE EXPEDITED DISCOVERY
                                            7                     Case No. 3:18-cv-01518-JLS-JLB
      sf-3948715
Case 3:18-cv-01518-JLS-JLB Document 34-1 Filed 11/16/18 PageID.1311 Page 9 of 9



  1                             CERTIFICATE OF SERVICE
  2          The undersigned hereby certifies that on November 16, 2018 a true and
  3   correct copy of the foregoing was transmitted electronically to the Electronic Filing
  4   System of the United States District Court for the Southern District of California
  5   which, under Local Civil Rule 5.4(b)-(d), is believed to have sent notice of such
  6   filing, constituting service of the filed document, on all Filing Users, all of whom
  7   are believed to have consented to electronic service.
  8          Executed on November 16, 2018, at San Francisco, California.
  9
 10                                          s/ Michael A. Jacobs
                                             MICHAEL A. JACOBS
 11                                          MJacobs@mofo.com
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                      GENENTECH’S MPA ISO MFL RE EXPEDITED DISCOVERY
                                                8                     Case No. 3:18-cv-01518-JLS-JLB
      sf-3948715
